     Case: 1:19-cv-05652 Document #: 1 Filed: 08/22/19 Page 1 of 12 PageID #:1




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

VYERA PHARMACEUTICALS, LLC,                      )
                                                 )      Case No.
              Plaintiff,                         )
                                                 )
v.                                               )
                                                 )
WALGREEN CO.,                                    )
                                                 )
              Defendant.                         )

                                      COMPLAINT

       Plaintiff Vyera Pharmaceuticals, LLC (“Vyera”) hereby sues Defendant Walgreen

Co. (“Walgreens”), and states as follows:

                                   INTRODUCTION

       1.     Vyera brings this action against Walgreens for breach of a Specialty

Pharmacy Provider Distribution Agreement dated as of February 23, 2015, as amended

as of December 9, 2015 and March 30, 2016 (the “Distribution Agreement”).

       2.     Vyera manufactures and sells the drug Daraprim (known generically as

pyrimethamine) in the United States. Daraprim is a prescription medication used to

treat toxoplasmosis, a deadly parasitic infection that primarily affects individuals with

weakened immune systems. Pursuant to the Distribution Agreement, Walgreens

agreed to purchase Daraprim from Vyera and distribute it in the United States.

       3.     Section 3.4 of the Distribution Agreement governs the effect of any

changes in the price of Daraprim. Pursuant to that section, in the event that Vyera at

any time raises the price of Daraprim, Walgreens must pay Vyera a “Shelf Stock
     Case: 1:19-cv-05652 Document #: 1 Filed: 08/22/19 Page 2 of 12 PageID #:2




Adjustment” equal to the difference between the original price of the drug and the new,

increased price for all inventory of Daraprim that Walgreens has on hand at the time of

the price increase.

       4.     On August 11, 2015, Vyera raised the price of Daraprim. At the time of

that price increase, Walgreens had a substantial inventory of Daraprim on hand that it

had purchased at the lower original price. On information and belief, Walgreens sold

that inventory of Daraprim at a price significantly higher than the original price, for a

substantial additional profit.

       5.     Under Section 3.4 of the Distribution Agreement, Walgreens was required

to pay Vyera a Shelf Stock Adjustment corresponding to the amount of the August 11,

2015 price increase. Despite receiving multiple invoices and requests for payment from

Vyera, Walgreens refuses to pay any of the Shelf Stock Adjustment it owes and has

ignored Vyera’s repeated requests for a complete accounting of the inventory of

Daraprim that Walgreens had on hand as of August 11, 2015.

       6.     Walgreens’ refusal to pay a Shelf Stock Adjustment to Vyera in accordance

with Section 3.4 of the Distribution Agreement constitutes a breach of Walgreens’

obligations under that Agreement. Vyera brings this lawsuit to enforce the Distribution

Agreement and recover the full amount of the Shelf Stock Adjustment that Walgreens

owes, together with interest as permitted by applicable law.




                                             2
     Case: 1:19-cv-05652 Document #: 1 Filed: 08/22/19 Page 3 of 12 PageID #:3




                                      THE PARTIES

       The Plaintiff

       7.     Plaintiff Vyera is, and was at all times relevant to this action, a Delaware

limited liability company with its principal place of business in New York, New York.

       8.     Vyera’s sole member is Phoenixus AG, a Swiss company with its principal

place of business in Zug, Switzerland.

       The Defendant

       9.     Defendant Walgreens operates the second-largest pharmacy store chain in

the United States and provides additional pharmaceutical and human health services,

including a specialty pharmacy branch that distributes medications for complex,

chronic and/or rare conditions.

       10.    Walgreens is, and was at all times relevant to this action, an Illinois

corporation with its principal place of business in Deerfield, Illinois.

                             JURISDICTION AND VENUE

       11.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332(a)(2).

       12.    This Court has diversity jurisdiction over this action because (a) Vyera

claims damages in excess of $75,000, exclusive of legal fees and costs; and (b) the

citizenship of Vyera and Walgreens is diverse because Vyera is a citizen of Switzerland

and Walgreens is a citizen of Illinois.

       13.    Defendant Walgreens is subject to the jurisdiction of this Court because (a)

it is a resident of Illinois; and (b) pursuant to Section 14.3 of the Distribution Agreement,


                                              3
     Case: 1:19-cv-05652 Document #: 1 Filed: 08/22/19 Page 4 of 12 PageID #:4




Walgreens consented to this Court’s jurisdiction in any action to enforce that

Agreement.

       14.    Venue is proper in the Northern District of Illinois because (a) pursuant to

28 U.S.C. § 1391(b)(2), a substantial part of the events giving rise to Vyera’s claims

occurred in the Northern District of Illinois, where Walgreens resides; and (b) pursuant

to Section 14.3 of the Distribution Agreement, Walgreens agreed that this Court is an

appropriate venue for any action to enforce that Agreement.

                                   COUNT ONE:
                               BREACH OF CONTRACT

       15.    As of February 23, 2015, Amedra Pharmaceuticals LLC (“Amedra”)—

which, at that time, owned U.S. marketing rights to Daraprim (the “Daraprim

Rights”)—entered into the Distribution Agreement with Walgreens, pursuant to which

Amedra appointed Walgreens as the exclusive specialty pharmacy provider of

Daraprim in the United States.

       16.    On or about March 9, 2015, Impax Laboratories, Inc. (“Impax”) acquired

Amedra and its products, including the Daraprim Rights.

       17.    On or about August 7, 2015, Phoenixus AG (then known as Turing

Pharmaceuticals AG) acquired the Daraprim Rights from Impax. As part of that

transaction, with Walgreens’ consent, Amedra assigned the Distribution Agreement to

Vyera (then known as Turing Pharmaceuticals, LLC).




                                             4
     Case: 1:19-cv-05652 Document #: 1 Filed: 08/22/19 Page 5 of 12 PageID #:5




The Distribution Agreement

       18.       The Distribution Agreement sets forth terms and conditions governing

Walgreens’ distribution of Daraprim in the United States. Pursuant to that Agreement,

Walgreens agreed to purchase Daraprim at the drug’s “Wholesale Acquisition Cost” or

“WAC” and distribute it through Walgreens’ specialty pharmacy business.

(Distribution Agreement § 3.2 & Ex. A thereto.) The Distribution Agreement defines

“wholesale acquisition cost” as the “list price for [Daraprim] for wholesalers,

distributors, specialty pharmacy providers and other direct accounts before any rebates,

discounts, allowances or other price concessions.” (Id. § 1.27.) Vyera agreed to ship any

product Walgreens purchased to one of four central fulfillment sites, which could then

either dispense the drug directly to patients or transfer it to one of several “dispensing

only” fulfillment sites for dispensing to patients. (Id. § 3.2.1 & Ex. B thereto.)

       19.       Section 3.4 of the Distribution Agreement, titled “Shelf Stock Adjustment,”

governs the effect of any changes to the WAC of Daraprim. That section provides, in

relevant part:

                 In the instance where the current WAC of Product . . . has
                 decreased, [Vyera] will immediately provide notice to
                 Walgreens of the price decrease, and on the effective date of
                 the price increase, . . . [Vyera] agrees to issue a check to
                 Walgreens for the amount of the shelf stock adjustment
                 amount [sic] within 30 days of the date of the request for
                 payment by Walgreens. The shelf stock adjustment will be
                 calculated by multiplying the price decrease amount
                 (previous WAC price less the current WAC price) by the
                 inventory on hand. “Inventory-on-hand” is defined as
                 [Daraprim] within or en route to Walgreens as of the effective
                 date of the change to the WAC of [Daraprim]. Inventory-on-
                 hand numbers shall be provided by Walgreens via a report


                                               5
     Case: 1:19-cv-05652 Document #: 1 Filed: 08/22/19 Page 6 of 12 PageID #:6




              within 45 days of official price decrease notice. Further, in the
              instance where the current WAC of [Daraprim] . . . increases,
              and on the effective date of the price increase, Walgreens shall
              pay to [Vyera] the difference between the previous WAC
              price and the current WAC price with the price increase for
              all inventory-on-hand as of the effective date of the WAC
              increase (the “WAC Increase”). Walgreens shall pay the
              amount of the WAC Increase by check to [Vyera] within 30-
              days of the date of request for payment by Manufacturer.

       20.    Thus, in the event of a decrease in the WAC of Daraprim, Vyera would be

required to pay to Walgreens an amount equal to the difference between the original

WAC and the decreased WAC for all Daraprim inventory-on-hand at Walgreens as of

the effective date of the price decrease. Likewise, in the event of an increase in the

WAC of Daraprim, the Distribution Agreement requires Walgreens to pay to Vyera,

within 30 days of Vyera’s request for payment, the difference between the original

WAC and the increased WAC for all Daraprim inventory-on-hand as of the date of the

price increase.

Vyera’s Requests for Payment of the Shelf Stock Adjustment

       21.    On August 11, 2015, Vyera increased the WAC of Daraprim from $17.63

per pill to $750.00 per pill. On the same day, in accordance with Section 3.4 of the

Distribution Agreement, Vyera provided notice of that price increase to Walgreens.

       22.    In the United States, all pharmaceutical drugs are labeled with a National

Drug Code or “NDC” that identifies the drug, its manufacturer, and its package size.

At that time of the price increase, Daraprim was sold under two National Drug Codes:

52024-0330-95 (“NDC-95 Daraprim”) and 52054-0330-10 (“NDC-10 Daraprim”). The




                                             6
     Case: 1:19-cv-05652 Document #: 1 Filed: 08/22/19 Page 7 of 12 PageID #:7




August 11, 2015 price increase affected the WAC for both NDC-95 Daraprim and NDC-

10 Daraprim.

       23.     On November 17, 2016, Vyera wrote to Walgreens to request an

accounting of Walgreens’ Daraprim inventory-on-hand as of August 11, 2015 so that

Vyera could calculate the amount of the Shelf Stock Adjustment that Walgreens owed

and issue an invoice to Walgreens for that amount. Walgreens did not provide the

requested data.

       24.     On February 3, 2017, Vyera followed up in writing to reiterate its request

for Walgreens’ Daraprim inventory-on-hand as of August 11, 2015. Walgreens still did

not provide the requested data.

       25.     On November 28, 2017, Vyera again wrote to Walgreens to request

Daraprim inventory-on-hand data as of August 11, 2015. On November 30, 2017—more

than one year after Vyera’s first request for information—Walgreens provided only a

partial accounting of its inventory data for Daraprim. The data that Walgreens

provided showed its inventory of Daraprim on hand as of August 11, 2015, but only for

Walgreens’ four central fulfillment sites, not for any of its “dispensing only” fulfillment

sites or any additional Walgreens sites that may have been holding Daraprim inventory.

According to the limited data that Walgreens provided, as of August 11, 2015,

Walgreens had an inventory of 6,146 pills of NDC-95 Daraprim at its four central

fulfillment sites and no inventory of NDC-10 Daraprim at those sites. Vyera followed

up with Walgreens to request Daraprim inventory-on-hand data for all fulfillment sites.

Walgreens did not provide that data.


                                             7
     Case: 1:19-cv-05652 Document #: 1 Filed: 08/22/19 Page 8 of 12 PageID #:8




      26.    On December 5, 2017, based on the partial inventory report that

Walgreens provided, Vyera invoiced Walgreens for a Shelf Stock Adjustment of

$4,501,945 for NDC-95 Daraprim. Walgreens did not pay any portion of that invoice.

      27.    On December 18, 2018, Vyera followed up on its request for payment of

the Shelf Stock Adjustment and submitted an updated invoice for NDC-95 Daraprim

that included interest for Walgreens’ non-payment. At the same time, Vyera also

repeated its request for complete inventory-on-hand data as of August 11, 2015 for

NDC-10 Daraprim. Walgreens did not provide the requested data or pay any portion of

the updated invoice.

      28.    On February 21, 2019, during a phone call with Walgreens employees

Frank Ferraro and Darin Osmond, Vyera reiterated its request—at this point

outstanding for nearly two-and-a-half years—for complete Daraprim inventory-on-

hand data as of August 11, 2015 necessary to calculate the full amount of the Shelf Stock

Adjustment that Walgreens owes. Walgreens did not provide the requested data.

      29.    Vyera followed up on its request through emails from its General Counsel

dated April 8 and April 22, 2019. Walgreens did not respond to those emails.

      30.    On May 31, 2019, Vyera received a letter from Robert M. Andalman,

Walgreens’ outside counsel. That letter purported to respond to Vyera’s requests for

inventory-on-hand data for Daraprim, declining to provide that data or pay any

amount towards the Shelf Stock Adjustment that Walgreens owes under the

Distribution Agreement.




                                            8
      Case: 1:19-cv-05652 Document #: 1 Filed: 08/22/19 Page 9 of 12 PageID #:9




          31.   On June 12, 2019, pursuant to Section 14.4 of the Distribution Agreement,

Vyera sent a formal Notice of Dispute to Walgreens and Mr. Andalman in connection

with Walgreens’ refusal to pay the Shelf Stock Adjustment. Section 14.4 of the

Distribution Agreement requires the parties to attempt to settle any dispute arising

under that Agreement within 30 business days from receipt of notice of a dispute. In

accordance with that section, Vyera indicated in its June 12, 2019 letter that it was

prepared to discuss informal settlement of the parties’ dispute. To facilitate such

settlement, Vyera requested that Walgreens provide information regarding the total

amount that Walgreens received from the sale of the inventory of Daraprim that it had

on hand as of the August 11, 2015 price increase. Walgreens did not respond to Vyera’s

letter.

          32.   The 30-business-day period for negotiation toward informal settlement of

the parties’ dispute expired on July 25, 2019. Walgreens did not engage in any effort to

informally resolve the parties’ dispute.

          33.   On July 16, 2019, Vyera sent two invoices to Walgreens for Shelf Stock

Adjustments for NDC-95 Daraprim and NDC-10 Daraprim. In the absence of complete

data from Walgreens, those invoices relied on partial data that Walgreens previously

provided and on Vyera’s good-faith estimates of Walgreens’ inventory-on-hand of

Daraprim as of August 11, 2015. The invoice for NDC-95 Daraprim continued to use

the partial inventory figure that Walgreens provided on November 30, 2017 to arrive at

a Shelf Stock Adjustment of $4,501,945. The invoice for NDC-10 Daraprim calculated a

Shelf Stock Adjustment of $24,064,822.50, using Vyera’s estimate of Walgreens’ NDC-10


                                              9
    Case: 1:19-cv-05652 Document #: 1 Filed: 08/22/19 Page 10 of 12 PageID #:10




Daraprim inventory-on-hand based on data from the Centers for Medicare & Medicaid

Services concerning dispenses of NDC-10 Daraprim during the relevant timeframe.

Both invoices included interest for non-payment, calculated from December 18, 2016—

i.e., 31 days after Vyera first requested the inventory-on-hand data necessary to invoice

Walgreens for the Shelf Stock Adjustment—through July 11, 2019. Pursuant to that

calculation, the interest amounts due from Walgreens were $1,180,533 for NDC-95

Daraprim and $6,310,481 for NDC-10 Daraprim, and interest continues to accrue.

       34.     To date, Walgreens has not paid any part of the Shelf Stock Adjustment it

owes to Vyera.

       35.     Walgreens’ failure to pay the Shelf Stock Adjustment constitutes a breach

of its obligations under Section 3.4 of the Distribution Agreement. The Distribution

Agreement is a valid and enforceable contract. While Vyera has performed under that

contract and satisfied all applicable conditions precedent to payment of the Shelf Stock

Adjustment, Walgreens refuses to comply with its contractual obligation to pay a Shelf

Stock Adjustment to Vyera in connection with the August 11, 2015 increase of the WAC

of Daraprim.

       36.     As a direct and proximate result of Walgreens’ breach of Section 3.4 of the

Distribution Agreement, Vyera has sustained damages in the amount of $732.37 for

each pill of Daraprim that Walgreens had in its inventory-on-hand as of August 11,

2015, together with interest for non-payment as permitted by applicable law. Based on

the information currently available to it, Vyera believes that its damages will exceed $35

million.


                                            10
    Case: 1:19-cv-05652 Document #: 1 Filed: 08/22/19 Page 11 of 12 PageID #:11




      WHEREFORE, Vyera respectfully prays that judgment be entered in its favor

and against Walgreens, awarding Vyera:

      A.     Compensatory damages in an amount to be proven at trial, corresponding

to $732.37 for each pill of Daraprim that Walgreens had in its inventory-on-hand as of

August 11, 2015;

      B.     Prejudgment interest at the highest rate permitted by applicable law, in an

amount to be proven at trial;

      C.     Costs and expenses; and

      D.     Such other, further and additional legal or equitable relief to which Vyera

may be entitled, including but not limited to post-judgment interest at the highest rate

permitted by applicable law.


Dated: August 22, 2019

                                       By: /s/ Drew G.A. Peel

                                       Drew G.A. Peel (ARDC# 6209713)
                                       Kevin B. Duff (ARDC# 6210491)
                                       Nicole Mirjanich (ARDC# 6321139)
                                       RACHLIS DUFF PEEL & KAPLAN, LLC
                                       542 South Dearborn Street, Suite 900
                                       Chicago, IL 60605
                                       Tel: (312) 275-0337
                                       Fax: (312) 733-3952
                                       dpeel@rdaplaw.net
                                       kduff@rdaplaw.net
                                       nmirjanich@rdaplaw.net




                                           11
Case: 1:19-cv-05652 Document #: 1 Filed: 08/22/19 Page 12 of 12 PageID #:12




                                Daniel H. Weiner (application for pro hac vice
                                admission to be filed)
                                Fara Tabatabai (application for pro hac vice
                                admission to be filed)
                                HUGHES HUBBARD & REED LLP
                                One Battery Park Plaza
                                New York, NY 10004
                                Tel: (212) 837-6000
                                Fax: (212) 422-4726
                                daniel.weiner@hugheshubbard.com
                                fara.tabatabai@hugheshubbard.com

                                Attorneys for Plaintiff Vyera Pharmaceuticals, LLC




                                    12
